 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF SHERVIN PISHEVAR

FOR AN ORDER TO TAKE DISCOVERY FOR 19-mc-503 (JGK)
USE IN FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782 ORDER

 

JOHN G. KOELTL, District Judge:
As discussed during the teleconference held on June 30,
2021, this case having been dismissed with prejudice, the

Magistrate Judge’s October 3, 2020 Order, ECF No. 99, is vacated.

 

 

 

SO ORDERED.
Dated: New York, New York
June 30, 2021 Cc ~
\ De L/h Lp
yo GT fl otk
“. John G, Koeltl
United States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DATE FILED: (6/30/29 2]

 

 

 

 

 

 
